Citation Nr: 0519228	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to the provisions of 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He died in February 2001.  The appellant is the 
veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that due to the outcome of the appellant's 
claim for service connection for the veteran's death, the 
request for DIC benefits based on 38 U.S.C.A. § 1318 is now 
moot.


FINDINGS OF FACT

1.  The veteran died in February 2001 due to a liver disorder 
as a result of hepatitis C.

2.  The veteran developed hepatitis C as a result of service.


CONCLUSION OF LAW

The cause of the veteran's death is related to the veteran's 
active service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2001 apprised the appellant 
of the information and evidence necessary to substantiate her 
claim.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The May 2001 VCAA notice letter was 
sent to the appellant prior to the February 2003 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  





Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  Additionally, 
the veteran's VA medical records and private medical records 
have been obtained.  Furthermore, the appellant has submitted 
several medical opinions.  The appellant has provided 
testimony both before the undersigned Acting Veterans Law 
Judge and before a Hearing Officer.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and she has done so.  There is no 
indication that there exists any additional evidence which 
has a bearing on the appellant's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant maintains that she is entitled to service 
connection for the cause of the veteran's death.  At her June 
2003 and March 2005 hearings, the appellant asserted that the 
veteran developed hepatitis C in service from exposure to the 
blood of wounded soldiers.  She stated that the veteran's 
treating physician was the Chief of Liver Sciences at Ohio 
State University.  She pointed out that this physician has 
opined that the veteran had hepatitis C as a result of 
service, and that the hepatitis C caused the veteran's liver 
disorder that resulted in his death.  

The veteran's death certificate indicates that he died on 
February [redacted], 2001, of sepsis, due to cirrhosis of the liver, 
due to hepatitis C.  The death certificate lists 
hepatocellular carcinoma and Agent Orange exposure as being 
other significant conditions contributing to death.  The 
death certificate also reveals that an autopsy was not 
performed.

The veteran's service medical records reveal no complaints, 
treatment, or diagnoses related to the liver.  Hepatitis C 
was not diagnosed during service.

Private medical records dated from December 1993 reveal that 
the veteran had cirrhosis of the liver.  

A September 1997 letter from R.B.K., M.D., indicates that the 
veteran's cirrhosis of the liver was probably due to 
hepatitis C.  In a September 1998 letter, Dr. K. stated that 
the veteran had cirrhosis of the liver due to hepatitis C.  

VA treatment records dated from December 1999 to December 
2000 continuously note that the veteran had hepatitis.  A 
December 2000 VA record specifically states that the veteran 
had cirrhosis of the liver due to hepatitis C, and 
unresectable heptacellular carcinoma due to hepatitis C and 
cirrhosis.  

A December 2000 private radiation oncology consultation 
indicates that the veteran had a history of hepatitis C and 
cirrhosis, known since 1996.

In August 2001, Dr. K. stated that the veteran died of 
cirrhosis of the liver due to hepatitis C, and primary 
hepatocellular carcinoma due to the cirrhosis and hepatitis 
C.  Dr. K. noted that the veteran denied any history of blood 
transfusions, IV drug abuse, intranasal cocaine, or tattoos.  
Dr. K. further noted that the veteran's major risk factor was 
that he was exposed to blood and blood products while in 
Vietnam, helping his wounded comrades on numerous occasions.  
Dr. K. opined that it was more likely than not that the 
veteran acquired the hepatitis C while being exposed to blood 
in the service.

The RO obtained a VA fee-based opinion in January 2004.  This 
examiner reviewed the veteran's claims file and stated that 
there was no lab evidence or other testing for hepatitis C.  
She noted that previous doctors had stated that the veteran 
had "probable" hepatitis C, but that there was no medical 
evidence of this in the veteran's claims file.

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be service-
connected, a disability must have been incurred in or 
aggravated by service, or proximately due to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).  Service incurrence of 
cirrhosis of the liver may be presumed under certain 
circumstances if it is manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

At the time of the veteran's death his only service-connected 
disability was post-traumatic stress disorder, for which a 
100 percent rating had been in effect since August 1997.

In this case there is one VA opinion that the veteran did not 
have hepatitis C at the time of his death.  The VA physician 
noted that she could find no lab evidence of hepatitis C and 
that a physician had only stated "probable" hepatitis C.  
The Board notes that while in his September 1997 statement 
Dr. K. did state probable hepatitis C, subsequently Dr. K. 
stated that the veteran did have hepatitis C.  Furthermore, 
the medical evidence subsequent to September 1997, and prior 
to the veteran's death, indicates that the veteran did have 
hepatitis C.  Hepatitis C was noted on both VA and private 
medical records dated from September 1997 to December 2000.  
The Board finds the contemporary medical evidence of the 
veteran's treating physicians, both private and VA, to be 
more probative as to whether the veteran had hepatitis C than 
the January 2004 opinion of a physician who had never 
examined the veteran.  The Board further notes the August 
2001 medical opinion that the veteran had cirrhosis of the 
liver due to hepatitis C and that it was more likely than not 
that the veteran acquired the hepatitis C while being exposed 
to blood while in the service.  Since the evidence is at 
least in equipoise as to whether the veteran's death was 
related to hepatitis C, which was acquired as a result of 
active service, service connection for the cause of the 
veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


	                        
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


